DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-8 are pending in the instant invention.  According to the Amendments to the Claims, filed July 18, 2019, claims 1 and 8 were amended.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/KR2018/003140, filed March 19, 2018, which claims priority under 35 U.S.C. § 119(a-d) to KR 10-2017-0034059, filed March 17, 2017.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The forthcoming first Office action and prosecution on the merits includes claims 1-8, drawn to substituted pyrrolo[2,1-f][1,2,4]triazines of the Chemical Formula 1, shown to the left, and/or a pharmaceutical composition thereof.
	Thus, a first Office action and prosecution on the merits of claims 1-8 is contained within.

Specification Objection - Disclosure

	The following guidelines illustrate the preferred layout for the specification of a utility application.  These guidelines are suggested for the inventor’s or joint inventor’s use.

Arrangement of the Specification

As provided in 37 CFR 1.77(b), the specification of a utility invention should include the following sections in order.  Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading.  If no text follows the section heading, the phrase Not Applicable should follow the section heading:
(a)	TITLE OF THE INVENTION.
(b)	CROSS-REFERENCE TO RELATED APPLICATIONS.
(c)	STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR 
	DEVELOPMENT.
(d)	THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e)	INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A 
	COMPACT DISC.
(f)	BACKGROUND OF THE INVENTION.
	(1)	Field of the Invention.
	(2)	Description of Related Art (including information disclosed under 37 CFR 1.97 
		and 1.98).
(g)	BRIEF SUMMARY OF THE INVENTION.
(h)	BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(i)	DETAILED DESCRIPTION OF THE INVENTION.
(j)	CLAIM OR CLAIMS (commencing on a separate sheet).
(k)	ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(l)	SEQUENCE LISTING (See MPEP § 2424 and 37 CFR 1.821-1.825).

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(b) above and 37 CFR 1.77(c).  Revisions should particularly include and/or address: a) bold-type, underline, and/or upper case formatting; and b) section headings (b-i), where applicable.  Appropriate correction may be required.

Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the examiner suggests identifying the substituted pyrrolo[2,1-f][1,2,4]triazines of the Chemical Formula 1.
	The following title is suggested: SUBSTITUTED PYRROLO[2,1-f][1,2,4]TRIAZINES AS KINASE INHIBITORS.
	Appropriate correction is required.

Specification Objection - Abstract

	The inventor or joint inventor is reminded of the proper content of an abstract of the disclosure.
	With regard particularly to chemical patents, for compounds or compositions, the general nature of the compound or composition should be given as well as the use thereof, e.g., The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.  Exemplification of a species could be illustrative of members of the class.  For processes, the reactions, reagents and process conditions should be stated, generally illustrated by a single example, unless variations are necessary.  See MPEP § 608.01(b), Section B.
	The abstract of the disclosure is objected to because it fails to exemplify any members or formulae illustrative of its class.  Correction is required.  See MPEP § 608.01(b).
	The examiner suggests incorporating the structure of Chemical Formula 1 into the abstract, to overcome this objection.


Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A compound represented by Chemical Formula 1:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Chemical Formula 1
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	ring A is a C6-10 aromatic ring or a C2-10 heteroaromatic ring, wherein the C2-10 heteroaromatic ring contains 1, 2, or 3 heteroatoms independently selected from the group consisting of nitrogen, oxygen, and sulfur;
	R1 is hydrogen, C1-4 alkyl, C1-4 haloalkyl, C(O)phenyl, N(C1-4 alkyl)2, OC1-4 alkyl, C3-6 cycloalkyl, or pyrazolyl, wherein the C1-4 alkyl is optionally substituted with 1 substituent selected from the group consisting of cyano, C(O)NHC1-4 alkyl, N(C1-4 alkyl)2, and OC1-4 alkyl, and the pyrazolyl is optionally substituted with 1 or 2 independently selected C1-4 alkyl substituents; or
	R1 is 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
;
	R2 is hydrogen, halogen, or C1-4 alkyl;
	R3 is C1-4 alkyl, C2-4 alkenyl, or C2-4 alkynyl, wherein the C1-4 alkyl is optionally substituted with 1 substituent selected from the group consisting of halogen and cyano, and the C2-4 alkenyl is optionally substituted with 1 halogen substituent;
	L is a bond, -C1-4 alkylene-, or -C(O)-;
	X is -NH- or -O-;
	Y1 is -NH-, -N(C1-4 alkyl)-, or -O-; and
	Y2 is CH or N.

	Appropriate correction is required.

	Claim 2 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein ring A is phenyl, pyrrolyl, thiophenyl, pyrazolyl, isoxazolyl, isothiazolyl, thiazolyl, pyridinyl, benzothiazolyl, or 4,5,6,7-tetrahydropyrazolo[1,5-a]pyrazinyl.

	Appropriate correction is required.

	Claim 3 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R1 is hydrogen, methyl, difluoromethyl, cyanomethyl, methylaminocarbonylmethyl, dimethylaminomethyl, ethyl, 2,2-difluoroethyl, 2,2,2-trifluoroethyl, diethylaminoethyl, methoxyethyl, n-propyl, isopropyl, n-butyl, isobutyl, C(O)phenyl, dimethylamino, methoxy, cyclopropyl, or 3,5-dimethyl-1H-pyrazol-1-yl.

	Appropriate correction is required.

	Claim 4 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R1 is:
	
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, or 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
.

	Appropriate correction is required.

	Claim 5 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R2 is hydrogen, fluoro, chloro, or methyl.

	Appropriate correction is required.

	Claim 6 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R3 is CH2Cl, CH=CH2, CH=CHCH2Cl, CH=CHCH2CH3, or C≡CCH2CH3.

	Appropriate correction is required.

	Claim 7 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), The compound, or a pharmaceutically acceptable salt thereof according to claim 1, wherein the compound represented by Chemical formula 1 is any one selected from the group consisting of: should be replaced with The compound according to claim 1, or a stereoisomer thereof, wherein the compound, or stereoisomer thereof, is selected from the group consisting of:… or a pharmaceutically acceptable salt thereof.  Appropriate correction is required.

	Claim 8 is objected to because of the following informalities: for brevity, clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising a pharmaceutically acceptable carrier, adjuvant, or diluent and the compound according to claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, as an active ingredient.

	Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:

(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claim 3 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 3 recites the broad limitations, propyl and butyl, respectively, with regard to R1, and the claim also recites isopropyl and isobutyl, respectively, with regard to R1, which are the narrower statements of the limitations.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.


	Claim 8 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 8 recites the functional limitation and/or physicochemical property, A pharmaceutical composition for the prevention or treatment of inflammatory disease, autoimmune disease, proliferative disease, hyperproliferative disease, immunity mediated disease, cancer or tumor, comprising the compound according to claim 1 or a pharmaceutically acceptable salt thereof, in lines 1-4 of the claim.
	Similarly, the inventor or joint inventor should further note that the aforementioned functional limitation and/or physicochemical property renders the instant invention ambiguous, vague, incoherent, opaque and/or otherwise unclear to the examiner and fails to meet the statutory requirements of 35 U.S.C. § 112(b), since the limitation merely states a functional limitation and/or physicochemical property (i.e. for the prevention or treatment of inflammatory disease, autoimmune disease, proliferative disease, hyperproliferative disease, immunity mediated disease, cancer or tumor) without providing any clarity regarding how the functional limitation and/or physicochemical property is imparted.
	Likewise, the inventor or joint inventor should further note that the aforementioned functional limitation and/or physicochemical property does not appear to emanate from and/or does not appear to be an inherent or salient property of the instantly recited pharmaceutical composition comprising the compound according to claim 1, or a pharmaceutically acceptable salt thereof.
	Next, the inventor or joint inventor should further note that the examiner is uncertain whether the instantly recited pharmaceutical composition comprising the compound according to claim 1, or a pharmaceutically acceptable salt thereof, requires an additional unrecited component to be admixed therewith, such as a stabilizer, bulking agent, solvent or buffer, to impart the aforementioned functional limitation and/or physicochemical property.
	Consequently, the inventor or joint inventor should further note that since the instantly recited pharmaceutical composition comprising the compound according to claim 1, or a pharmaceutically acceptable salt thereof, incorporates the aforementioned ambiguous, vague, incoherent, opaque and/or otherwise unclear aforementioned functional limitation and/or physicochemical property, the instantly recited pharmaceutical composition comprising the compound according to claim 1, or a pharmaceutically acceptable salt thereof, is rendered indefinite under 35 U.S.C. § 112(b), since one of ordinary skill in the art may not reasonably determine the metes and bounds of the instantly recited pharmaceutical composition comprising the compound according to claim 1, or a pharmaceutically acceptable salt thereof, due to an inability to establish the metes and bounds encompassed by the aforementioned functional limitation and/or physicochemical property.
	Moreover, the inventor or joint inventor should further note that [A] claim which omits matter disclosed to be essential to the invention, as described in the specification or in other statements of record, may also be rejected under 35 U.S.C. § 112(a), as not enabling.  {See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976); and MPEP § 2164.08(c)}.
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1, 2 and 4-6 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Liang, et al. in CN 106432249.

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The instant invention recites a substituted pyrrolo[2,1-f][1,2,4]triazine of the Chemical Formula 1, shown to the left, where ring A = -divalent C6-10 aromatic ring-; R1 is shown to the right, wherein L is a bond, Y1 = -N(C1-4 alkyl)-, and Y2 = N; R2 = -H; R3 = -unsubstituted C2-4 alkenyl; and X = -NH-, as a kinase inhibitor.

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
	Liang, et al. (CN 106432249), as provided in the file and cited on the IDS, teaches a substituted pyrrolo[2,1-f][1,2,4]triazine of the Chemical 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
Formula 1, shown to the right, where ring A = -1,4-phenylene-; R1 is shown to the left, wherein L is a bond, Y1 = -N(CH3)-, and Y2 = N; R2 = -H; R3 = -CH=CH2; and X = -NH-, as a Bruton’s tyrosine kinase (BTK) inhibitor [p. 2, compound (2)].
	The inventor or joint inventor should note that, although not explicitly discussed herein, this reference contains additional species that may anticipate the instantly recited substituted pyrrolo[2,1-f][1,2,4]triazines of the Chemical Formula 1.  Consequently, any amendments to the claims and/or arguments formulated to overcome rejections rendered under 35 U.S.C. § 102 should address this reference as a whole and should not be limited to the species discussed or disclosed explicitly herein.
	Moreover, the inventor or joint inventor should further note that in the event the determination of the status of the invention as subject to AIA  35 U.S.C. § 102 (or as subject to pre-AIA  35 U.S.C. § 102) is incorrect, any correction of the statutory basis for the instant rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624